DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0301333 in view of Hirose, US 2013/0149873.
Regarding Claim 1, Li teaches a method of manufacturing a semiconductor device, comprising: (a) forming a first film 710 containing at least oxygen (for using reactant containing oxygen contributing species in paragraph 72), and carbon (paragraph 72), on a substrate by supplying a film-forming gas to the substrate at a first temperature (paragraphs 71, 72 and 76); and (b) modifying the first film into a second film by supplying an oxygen- and hydrogen- containing gas (steam, paragraphs 77, 79) to the substrate on which the first film is formed, at a second temperature that is equal to or higher than the first temperature (paragraph 80) in paragraphs 71, 72, 76, 77 and 79.
Li teaches the carbon content of the annealed film does not change much from the deposited film and is in the range of 5 – 15 at% in paragraph 87, but fails to teach the first film having a concentration of carbon, which is 20 at% or more.
Hirose teaches a method for making a SiOCN films wherein the composition of the initial film can have a carbon concentration of 20 at% or more in paragraphs 246 – 248 for the benefit of improving the etching resistance of the film in paragraph 3.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li and the deposited film in step (a) to have a concentration of carbon, which is 20 at% or more for the benefit of improving the etching resistance of the film as taught by Hirose in paragraph 3.
Regarding Claim 2, Li teaches wherein a concave portion is formed in a surface of the substrate, and wherein in (a), the first film is formed so as to fill an inside of the concave portion with reference to Figs. 8A – 8C in paragraph 90.  
Regarding Claims 3 and 4, Li teaches wherein the first film and the second film contains at least silicon, oxygen, and carbon in paragraphs 72, 73 and 85.  
Regarding Claims 5 and 6, Li teaches wherein the first film and the second film contains at least silicon, oxygen, carbon, and nitrogen in paragraphs 72, 73 and 85 – 87. 
Regarding Claim 7, Li teaches wherein the film-forming gas includes a silicon-containing gas, a carbon-containing gas, and an oxygen-containing gas, or includes a silicon- and carbon- containing gas and an oxygen-containing gas in paragraphs 71 and 72.
Regarding Claim 8, Li teaches wherein in (a), a cycle is performed a predetermined number of times, the cycle including non-simultaneously performing: supplying the silicon-containing gas to the substrate; supplying the carbon-containing gas to the substrate; and supplying the oxygen-containing gas to the substrate, or a cycle is performed a predetermined number of times, the cycle including non- simultaneously performing: supplying the silicon- and carbon-containing gas to the substrate; and supplying the oxygen-containing gas to the substrate in paragraphs 71, 91 and 96.  
Regarding Claim 9, Li teaches wherein the film-forming gas includes a silicon-containing gas, a carbon- and nitrogen-containing gas, and an oxygen-containing gas, or includes a silicon- and carbon-containing gas, a nitrogen-containing gas, and an oxygen-containing gas in paragraphs 71 and 72.  
Regarding Claim 10, Li teaches wherein in (a), a cycle is performed a predetermined number of times, the cycle including non-simultaneously performing: supplying the silicon-containing gas to the substrate; supplying the carbon- and nitrogen-containing gas to the substrate; and supplying the oxygen-containing gas to the substrate, or a cycle is performed a predetermined number of times, the cycle including non- simultaneously performing: supplying the silicon- and carbon-containing gas to the substrate;35 6711240.1HITACHI13-0003194US01 supplying the nitrogen-containing gas to the substrate; and supplying the oxygen-containing gas to the substrate in paragraphs 71, 91 and 96.
Regarding Claim 11, Li teaches oxygen containing species in paragraph 72 and steam annealing in paragraph 79.  However, Li fails to teach wherein the oxygen-containing gas supplied in (a) has a molecular structure different from a molecular structure of the oxygen- and hydrogen-containing gas supplied in (b).  
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention that Li intends to use a different oxygen containing species in step (a) rather than the steam since using stem as a component will affect the composition of then deposited film in an adverse way.
Regarding Claim 12, Li teaches wherein the oxygen- and hydrogen-containing gas includes at least one selected from the group of a H2O gas and a H2O2 gas in paragraph 79.
Regarding Claim 13, Hirose teaches a method for making a SiOCN films wherein the composition of the initial film can have a carbon concentration of 20 at% or more and equal to or less than 50 at%.  in paragraphs 246 – 248.
Regarding Claim 14, Li teaches a concentration of oxygen in the second film is higher than a concentration of oxygen in the first film, and wherein a concentration of carbon in the second film is lower than the concentration of carbon in the first film in paragraphs 85 – 87.
Regarding Claim 15, Li teaches filling in voids in a substrate with references to Figs. 8A – 8C in paragraphs 90 – 96.  It would have been obvious to one with ordinary skill in the art at the time of the invention that if the first film formed in (a) includes a seam or a void, and then in (b), the seam or the void in the first film will be- eliminated by expanding the first film due to the annealing .  
Regarding Claims 16 – 18, Li teaches  the second temperature is a temperature that is higher than the first temperature and further comprising (c) annealing the second film at a third temperature that is equal to or higher than the second temperature and the third temperature is a temperature that is higher than the second temperature since  
annealing can be done several times in paragraphs 79 – 83.  
	Regarding Claims 19 and 20, Li in view of Hirose teaches a substrate processing apparatus comprising: a process chamber in which a substrate is processed; a film-forming gas supply system configured to supply a film-forming gas to the substrate in the process chamber; an oxygen- and hydrogen-containing gas supply system configured to supply an oxygen- and hydrogen-containing gas to the substrate in the process chamber; and a controller configured to be capable of controlling the film-forming gas supply system and the oxygen- and hydrogen-containing gas supply system so as to perform:(a) forming a first film containing at least oxygen and carbon and having a concentration of carbon, which is 20 at% or more, on the substrate by supplying the film-forming gas to the substrate at a first temperature; and (b) modifying the first film into a second film by supplying the oxygen- and hydrogen-containing gas to the substrate on which the first film is formed, at a second temperature that is equal to or higher than the first temperature and a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus, the process comprising: 37 6711240.1HITACHI13-0003194US01 (a) forming a first film containing at least oxygen and carbon and having a concentration of carbon, which is 20 at% or more, on a substrate by supplying a film-forming gas to the substrate at a first temperature; and (b) modifying the first film into a second film by supplying an oxygen- and hydrogen- containing gas to the substrate on which the first film is formed, at a second temperature that is equal to or higher than the first temperature throughout their disclosure as was described earlier in rejecting Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 11, 2022